Citation Nr: 0106773	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  98-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for service-connected post-traumatic stress disorder (PTSD), 
from January 31, 1996, to August 22, 1999.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision that granted service 
connection for PTSD, and assigned a 30 percent evaluation, 
effective from January 31, 1996.  The veteran submitted a 
notice of disagreement in December 1997, and the RO issued a 
statement of the case in January 1998.  The veteran submitted 
a substantive appeal in December 1998.  

The Board remanded the case for further development in 
September 1999.  In an April 2000 decision, the RO granted an 
increased, 50 percent rating effective from August 23, 1999.  
The veteran essentially expressed satisfaction with the 50 
percent rating but stated that the 50 percent rating should 
have been assigned for the condition from the beginning of 
his appeal on January 31, 1996.  While the RO subsequently 
adjudicated the claim as entitlement to an earlier effective 
date, the Board finds that the issue remaining on appeal is 
best characterized as involving the propriety of the initial 
30 percent evaluation assigned between the effective date of 
the grant of service connection and August 22, 1999; hence, 
the characterization of the issue on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDING OF FACT

From January 31, 1996, to August 22, 1999, the veteran's PTSD 
symptomatology included problems with intimate relationships, 
same inability to interact with people, diminished sleep, 
nightmares and flashbacks of his experiences in Vietnam.  



CONCLUSION OF LAW

As the assignment of an initial 30 percent evaluation from 
January 31, 1996, to August 22, 1999, for the veteran's 
service-connected PTSD is proper, the criteria for a higher 
evaluation have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code 9411 
(2000); 38 U.S.C.A. §§ 3.321, 4.129, 4.130, 4.132, Diagnostic 
Code 9411 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

On January 31, 1996, the veteran applied for service 
connection for PTSD.  

The veteran's VA medical records indicate that he was 
diagnosed with PTSD in November 1995 and subsequently 
received outpatient treatment in the form of medication, 
group therapy, individual counseling, and patient education 
for the condition.  

A VA social survey was conducted in September 1997.  The 
examiner noted that the veteran described himself as a loner 
and avoided people and crowds as much as possible.  The 
examiner believed that the veteran had developed coping 
skills over the years, and that the veteran was satisfied 
with his job as a house painter although he was not making 
much money.  The veteran stated that his interpersonal 
relationships did not last for any prolonged period of time 
due to his PTSD.  The veteran also noted recurring dreams and 
nightmares of his experiences in Vietnam.  

A VA PTSD examination was conducted in October 1997.  The 
veteran related his experiences from participating in the 
Vietnam Conflict, such as undergoing constant mortar attack 
and witnessing the deaths or fellow servicemen.  He 
complained of having problems with intimacy, sleeping, 
getting along with people, flashbacks and nightmares.  He 
worked occasionally as a house painter.  The veteran noted 
that he was undergoing treatment for his PTSD at a VA 
outpatient facility.  Examination revealed that the veteran 
was oriented to time, place and person.  His memory for 
recent and remote events was good.  There were no gross 
thought disorders, hallucinations or delusions.  The veteran 
was noted to have had a moderate amount of insight and had 
poor judgment regarding his situation.  The diagnosis was 
chronic delayed PTSD.  

A November 1997 rating decision granted PTSD and assigned an 
initial 30 percent rating effective January 31, 1996.  

The veteran was hospitalized from August 23, to September 7, 
1999, at a VA facility, due to chronic, severe PTSD.  The 
veteran complained of chronic severe symptoms of PTSD 
especially since witnessing a murder a month ago.  It was 
noted that the veteran's sleep had decreased to three hours a 
day since witnessing the murder.  He also complained of 
anxiety, intrusive memories, nightmares with cold sweats, and 
flashbacks to his experiences in Vietnam.  It was also noted 
that the veteran had started treatment with a physician at 
the facility about two months previously.  At first, the 
medication given helped but his symptoms increased after 
witnessing the murder.  While hospitalized, the veteran 
participated in group and individual psychotherapy, and 
psycho-educational modules.  The Axis I diagnosis was 
chronic, severe PTSD.  The Axis II diagnosis was none.  The 
Axis III diagnosis was in 1964 fell off a 60 foot phone pole 
and sprained ankles and developed degenerative joint disease 
of the ankles.  The Axis IV severity of psychosocial 
stressors was catastrophic due to combat.  The Axis V Global 
Assessment of Functioning Scale (GAF) was 34 on admission.

The veteran was hospitalized from September 13, to October 8, 
1999, at a VA facility, due to chronic, severe PTSD.  It was 
again noted that the veteran's PTSD symptomatology increased 
after witnessing a recent murder.  The veteran appeared 
distressed and complained of flashbacks to his experiences in 
Vietnam.  His sleep was poor and he complained of nightmares.  
The veteran's medication was changed.  The Axis I diagnosis 
was chronic severe PTSD.  The Axis II diagnosis was none.  
The Axis III diagnosis was rectal bleeding post colonoscopy, 
and a fall off a 60 foot pole causing sprained ankles in 
1964.  The Axis IV severity of psychosocial stressors was 
catastrophic.  The Axis V GAF was 34 on admission, 37 on 
discharge.

In an April 2000 decision, the RO granted an increased rating 
for PTSD, to 50 percent, effective from August 23, 1999.  The 
veteran essentially expressed satisfaction with the 50 
percent rating but stated that the 50 percent rating should 
have been assigned for the condition from the beginning of 
his appeal on January 31, 1996.  

Initially, the Board finds that VA's duty to assist the 
veteran in developing the evidence pertinent to the claim has 
been met.  In this regard, the Board notes that the veteran 
has undergone VA examination, and pertinent outpatient 
treatment records have been associated with the record.  
Moreover, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  The evaluation of the same 
disability or manifestations under different diagnoses is to 
be avoided; rather, the veteran's disability will be rated 
under the diagnostic code, which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  38 C.F.R. § 4.14 (2000).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1 (2000); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2000). After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).

The disability involves a question of the initial evaluation 
assigned after a grant of service connection.  In the 
Fenderson case, cited to above, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation after a grant of service 
connection. The Court held that in the latter case, the rule 
of Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
current level of disability is of primary importance when 
assessing an increased rating claim, did not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."

In this case, the RO has issued a statement of the case and a 
supplemental statement of the case that do not explicitly 
reflect consideration of whether "staged rating" would be 
appropriate in the veteran's case.  However, in granting an 
increased rating to 50 percent from September 23, 1999, and 
denying an evaluation higher than 30 percent prior to that 
date, the RO effectively granted a staged rating in this 
case.  Hence, a remand for explicit consideration of 
Fenderson is unnecessary.  

The Board notes that the criteria used to determine the 
extent to which psychiatric disorders are considered 
disabling was changed, effective November 7, 1996.  To that 
extent, the record shows that the veteran has had notice of 
the former and revised criteria for evaluating the 
psychiatric disorder.  When a law or regulations change 
during the pendency of a veteran's appeal, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312- 13 (1991).  In this case, the RO has 
considered the veteran's claim under both the former and the 
revised scheduler criteria; hence, there is no prejudice to 
the veteran in the Board doing likewise.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Robinette v. Brown, 8 
Vet. App. 69 (1995).

The veteran has been assigned an initial 30 percent 
disability rating for PTSD.  Prior to November 7, 1996, a 30 
percent evaluation was assigned when there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and that 
psychoneurotic symptoms resulted in such a reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  The term 
"definite" has been defined as "distinct, unambiguous, and 
moderately large in degree," representing a degree of social 
and industrial inadaptability that is "more than moderate but 
less than rather large." O.G.C. Prec 9-93 (Nov. 9, 1993), 59 
Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. App. 
301 (1993).  The Board is bound by this interpretation of the 
term "definite." 38 U.S.C.A. § 7104(c) (West Supp. 2000).

A 50 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
was considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was assigned for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and for psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in his ability to obtain or retain 
employment.

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must have been so adversely affected as to result in 
virtual isolation in the community; or there must have been 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  These 
criteria represent three independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Effective November 7, 1996, a 30 percent rating is assignable 
for PTSD that results in occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000). 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

In order to receive a 70 percent evaluation, the veteran must 
have occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

Under the revised criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

A review of the evidence indicates that, from January 31, 
1996, to August 22, 1999, veteran's PTSD resulted in anxiety, 
intrusive memories, nightmares, and flashbacks of his 
experiences in Vietnam.  The veteran consistently denied any 
psychotic features, was able to maintain contacts with 
immediate family, and was self employed as a painter.  The 
medical evidence also indicates in the period prior to the 
grant of the 50 percent evaluation for PTSD, the veteran had 
not claimed a significant problem with his ability to 
concentrate, i.e., interference with his ability to work, due 
to his intrusive thoughts about his Vietnam experiences.  
Significantly, several VA examiners have noted that the 
veteran's PTSD symptomatology increased after witnessing a 
murder in his neighborhood causing several hospitalizations 
starting on August 23, 1999.

Applying the facts noted above to the former rating criteria, 
the Board finds that while the veteran clear had some social 
and industrial impairment, from January 31, 1996, to August 
22, 1999, this impairment had not risen to a considerable 
level noted in the old criteria for a 50 percent evaluation.  
The reports of his VA examinations, from January 31, 1996, to 
August 22, 1999, reflect some interference in his work by his 
PTSD symptoms; however, there is not indication that the 
former criteria for a 50 percent evaluation where met during 
that timeframe.  Hence, the Board must conclude that, from 
January 31, 1996, to August 22, 1999, the veteran's 
disability more nearly approximated the level of disability 
warranting no more than a 30 percent evaluation under the 
former criteria for overall disability that is distinct, 
unambiguous, or moderately large in degree; hence, that is 
the evaluation that must be assigned.  See 38 C.F.R. § 4.7.  
Inasmuch the evidence does not show, at least, the 
considerable social and industrial impairment needed for 
assignment of the next higher, 50 percent evaluation, under 
the former criteria, it follows that the former criteria for 
any higher evaluation likewise are not met.

The Board also finds that the medical evidence does not 
establish that, between November 7, 1996 and August 22, 1999, 
the revised criteria for an evaluation in excess of 30 
percent for PTSD were met.  See VAOPGCPREC 3-2000 (2000) (if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change).  During that time frame, the veteran's PTSD 
interfered with his interpersonal relationships and sleep.  
However, there is no medical evidence indicating that the 
veteran's PTSD then resulted in inappropriate speech, 
difficulty understanding complex commands, impairment of 
memory, or impairment of abstract thinking.  In fact, the 
veteran maintained self employment.  As this disability 
picture more closely approximates that for which a 30 percent 
evaluation is assignable under the revised criteria, the 
Board must conclude that that the revised criteria for any 
higher evaluation, during the timeframe in question, were not 
met.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that, at any time period from 
January 31, 1996 to August 22, 1999, the veteran's PTSD 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that  
during the relevant timeframe, the disability was not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating); to 
warrant frequent periods of hospitalization; or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the circumstances of this case, the Board concludes 
that symptomatology sufficient to warrant a 50 percent rating 
was not shown prior to the veteran's hospitalization on 
August 23, 1999; hence, an initial rating in excess of 30 
percent during that timeframe must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable in the 
instant appeal.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

ORDER

As the initial 30 percent evaluation assigned for PTSD from 
January 31, 1996, to August 22, 1999, is proper, a higher 
evaluation is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

